Exhibit 10 (52) BUSINESS RELATIONS AGREEMENT BUSINESS RELATIONS AGREEMENT dated as of March 11, 1993 by and between American Biltrite Inc., a Delaware corporation (“ABI”), and Congoleum Corporation, a Delaware corporation (“Congoleum”), pursuant to the Joint Venture Agreement dated as of December 16, 1992 (the “Agreement”) by and among ABI, Congoleum and the other corporations in the Hillside Group (as defined in the Agreement).Capitalized terms not otherwise defined herein have the meaning assigned such terms in the Agreement. The Agreement provides for, among other things, the sale, assignment and transfer by ABI to Newco of all of ABI’s right, title and interest in and to all of the Division Assets and the subsequent contribution of the Division Assets by Newco to Congoleum (as more fully described in the Agreement) at the Closing Date (the “Asset Transfer”). This Business Relations Agreement is made, executed and delivered pursuant to Section 76.01(g) of the Agreement. In consideration of the Asset Transfer and the other agreements and provisions of the Agreement and this Business Relations Agreement and for other good and valuable consideration, ABI and Congoleum hereby agree as follows: 1.Distribution Rights. (a)Exclusive Right and License.Congoleum hereby grants to ABI, and ABI hereby accepts, the exclusive right and license to distribute Congoleum’s vinyl and vinyl composition floor tile (“CongoleumTile”) in Canada (the “License”).This License includes (i) all rights attendant to distribution of Congoleum Tile in Canada and (ii) the right to assign or sublicense any of the foregoing rights to affiliates of ABI, provided that (A) the assignee or sublicensee agrees in writing to be bound by all of the terms and conditions of this Section 1, (B) Congoleum is given reasonable advance notice of such assignment or sublicensing with a copy of the executed agreement by which the assignee or sublicense agrees to be so bound and (C) any such assignment shall not relieve ABI of any of its obligations under this Section1.For purposes of this Business Relations Agreement, “Affiliates” shall mean any person or entity controlling, controlled by or under common control with ABI. (b)Purchase Price.The purchase price payable by ABI for Congoleum Tile shall be the lesser of (i) 120% of the fully absorbed manufacturing cost, calculated in accordance with generally accepted accounting principles (“GAAP”), or (ii) the lowest price charged by Congoleum to any of its other customers.Shipping costs shall be paid on the same basis currently paid at ABI. (c)Other Terms and Conditions.Transactions under this Section 1 shall be conducted in accordance with ordinary and customary commercial terms.The initial term of the License granted in Section 1(a) above shall terminate on the fifth anniversary of the date hereof and may be renewed for successive one year periods by the approval of both parties hereto prior to the end of the initial term or any renewal term.Notwithstanding the foregoing, the License granted in Section 1(a) above may be terminated at any time after notice by Congoleum if (i) ABI fails to pay for the Congoleum Tile on a timely basis or (ii) ABI ceases to own any shares of Newco Class A Common Stock. 2.Purchase Rights. (a)Floor Tile.ABI hereby grants to Congoleum the nonexclusive right to purchase floor tile from ABI. (b)Urethane.ABI hereby grants to Congoleum the nonexclusive right to purchase urethane from ABI. (c)Purchase Price.The purchase price payable by Congoleum for floor tile purchased under Section 2(a) above and for urethane purchased under
